Rothrock, J.
The plaintiff became of age in the year 1866. The defendant was her guardian for some four years before she arrived at her majority. It is claimed that the defendant failed to make a settlement of his guardianship, and failed to account for and pay to her the money which came into his hands; that there is a balance due her of between one hundred and two hundred dollars. The evidence shows that a settlement was made with the court, but the record thereof is somewhat informal. This suit was not commenced for more than twenty years after the *358plaintiff became of age. It is barred by the statute of limitations. The evidence does not show that the defendant practiced any fraud or made any fraudulent concealment of the state of his account, but it does show that the plaintiff, with the least degree of diligence, might have ascertained all of the facts now relied upon many years ago. The case demands no further attention. Aeeirmeu.